United States Court of Appeals
                      For the First Circuit


No. 12-1085

                        DAVID HANNINGTON,

                       Plaintiff, Appellee,

                                v.

              SUN LIFE AND HEALTH INSURANCE COMPANY,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 29, 2013, is amended
as follows:

     On the coversheet below "Gisele M. Nadeau for Appellee."
insert "John S. Koppel, with whom Michael Jay Singer, Stuart F.
Delery, Principal Deputy Assistant Attorney General, U.S.
Department of Justice, Will A. Gunn, General Counsel, Richard J.
Hipolit, Assistant General Counsel, and Joshua P. Mayer, Attorney,
Department of Veterans Affairs, were on brief, for Amicus Curiae
United States of America.